Citation Nr: 0840352	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to March 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must obtain any 
relevant records from the Social Security Administration 
(SSA), (2) an attempt should be made to obtain records from a 
private treating psychiatrist mentioned in a November 2003 VA 
inpatient psychosocial assessment, and (3) a VA examination 
should be undertaken.

First, VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran stated at a 
November 2003 VA inpatient psychosocial assessment that he 
had been receiving SSA disability income since 1995 for his 
depression. Additionally, the evidence reflects a letter from 
the State disability office to one of his private 
psychiatrists.  As SSA records may be relevant to the claim 
on appeal, the RO should obtain them.

Further, the veteran contended at a November 2003 VA 
inpatient psychosocial assessment that he began receiving 
treatment for his depression by a private psychiatrist in 
1992.  These documents have not yet been associated with the 
claims file.  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  A review 
of the service treatment records demonstrates complaints of 
depression in October 1978.  In December 1978, the veteran 
was diagnosed with a passive-aggressive personality disorder.  
In September 2004, a VA psychiatrist related that "it is 
possible that a person with this type of personality disorder 
would be having more difficulties with relationships and 
sustain losses that could exacerbate a depression."

Because there is a suggestion of a relationship between the 
psychiatric complaints reported in service and his current 
depression, the Board finds that a VA examination is required 
to determine whether the symptoms diagnosed as a personality 
disorder in service, were in fact early manifestations of the 
veteran's currently diagnosed psychiatric disorder.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  After obtaining the appropriate 
release, obtain medical records from the 
private psychiatrist from whom the 
veteran sought treatment in New York 
beginning in 1992.  

3.  Thereafter, schedule the veteran for 
an examination to evaluate the 
relationship between his current 
psychiatric disorder and active duty 
service.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely than not (i.e., 
probability of 50 percent) that the 
veteran's psychiatric disorder, is 
causally related to service.  Any opinion 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The claims file, including any SSA 
records and private psychiatric treatment 
records received, must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

